Case: 20-11058     Document: 00516301539         Page: 1     Date Filed: 04/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    April 29, 2022
                                  No. 20-11058                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   In the Matter of William Paul Burch

                                                                             Debtor,

   William Paul Burch,

                                                                        Appellant,

                                       versus

   Ocwen Loan Servicing Company,

                                                                           Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CV-1023


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11058      Document: 00516301539            Page: 2    Date Filed: 04/29/2022




                                      No. 20-11058


          William Paul Burch appeals from the district court’s without-
   prejudice dismissal, for failure to pay the filing fee, of his appeal of a judgment
   of the bankruptcy court for the Northern District of Texas. Burch has filed a
   motion to remand the matter to the district court, stating that he is now able
   to pay the filing fee because his financial situation has improved. Because the
   record does not establish that the district court issued a statement or
   indicative ruling in accordance with Federal Rule of Civil Procedure 62.1 and
   Federal Rule of Appellate Procedure 12.1, upon which Burch relies, his
   motion to remand so that he can pay the filing fee is denied. See Fed.
   R. App. P. 12.1; Fed. R. Civ. P. 62.1; cf. Moore v. Tangipahoa Par. Sch.
   Bd., 836 F.3d 503, 504 (5th Cir. 2016). Burch’s motion to withdraw the above
   motion is also denied, as is his motion to file an out-of-time reply to the
   opposition filed by Ocwen Loan Servicing Company.
          Additionally, Burch moves to proceed in forma pauperis (IFP) on
   appeal. To proceed IFP, a litigant must be economically eligible, and his
   appeal must not be frivolous. Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
   1982). If the appeal is frivolous, this court will dismiss it. See 28 U.S.C.
   § 1915(e)(2)(B)(i); 5th Cir. R. 42.2.
          Even before Burch’s concessions regarding his improved financial
   situation, we held that he was not financially eligible to proceed IFP on
   appeal. See Burch v. Freedom Mortg. Corp. (Matter of Burch), 835 F. App’x
   741, 749 (5th Cir.), cert. denied, 142 S. Ct. 253 (2021), rehearing denied, No.
   21-5069, 2021 WL 5763451 (U.S. Dec. 6, 2021).                  Further, Burch’s
   conclusional assertions of error, without cogent argument, effectively fail to
   identify any error in the dismissal of his bankruptcy appeal for failing to pay
   the filing fee, and he has not he has not shown a nonfrivolous issue on appeal.
   See Carson, 689 F.2d at 586. Accordingly, the motion to proceed IFP is
   denied, and the appeal is dismissed as frivolous. See § 1915(e)(2)(B)(i); 5th
   Cir. R. 42.2.



                                           2
Case: 20-11058      Document: 00516301539           Page: 3    Date Filed: 04/29/2022




                                     No. 20-11058


          In prior instances, we have issued sanction warnings and directed
   Burch to review his pending appeals and withdraw any that were frivolous.
   See, e.g., Burch v. Freedom Mortg. Corp., 850 F. App’x 292, 294 (5th Cir.
   2021); Matter of Burch, 835 F. App’x at 749. Because Burch failed to heed
   our warnings, we previously imposed monetary sanctions. Burch v. Select
   Portfolio Servicing, Inc. (Matter of Burch), No. 20-11171, 2022 WL 212836, *1
   (5th Cir. Jan. 24, 2022) (unpublished) ($250 sanction); Burch v. America’s
   Servicing Company (Matter of Burch), No. 20-11074, 2021 WL 5286563, *1
   (5th Cir. Nov. 12, 2021) (unpublished) ($100 sanction).
          Burch, who has paid the above-mentioned monetary sanctions, has
   repeatedly ignored our admonitions, and we conclude that an additional
   monetary sanction is warranted. Burch is hereby ordered to pay $500.00 to
   the clerk of this court. The clerk of this court and the clerks of all courts
   subject to the jurisdiction of this court are directed to return to Burch unfiled
   any submissions he should make until the sanction imposed in this matter is
   paid in full.
          We again warn Burch that additional frivolous or abusive filings in this
   court, the district court, or the bankruptcy court will result in the imposition
   of further sanctions. Burch is once again admonished to review any pending
   appeals and to withdraw any that are frivolous.
          MOTIONS           DENIED;            APPEAL         DISMISSED         AS
   FRIVOLOUS;            SANCTION              IMPOSED;          ADDITIONAL
   SANCTION WARNING ISSUED.




                                           3